Per Curiam.

Relators claim that they are entitled to the requested extraordinary relief in mandamus pursuant to Section lg, Article II and Section 1, Article XVI of the Ohio Constitution. However, relators are not entitled to the requested relief because they failed to comply with the constitutional time requirement for bringing an action to challenge the ballot language of a proposed constitutional amendment.
Section lg, Article II of the Ohio Constitution provides:
*644“ * * * The secretary of state shall cause to be placed upon the ballots, the ballot language for any such law, or proposed law, or proposed amendment to the constitution, to be submitted. The ballot language shall be prescribed by the Ohio ballot board in the same manner, and subject to the same terms and conditions, as apply to issues submitted by the general assembly pursuant to Section 1 of Article XVI of the constitution.”
Section 1, Article XVI of the Ohio Constitution provides:
“The supreme court shall have exclusive, original jurisdiction in all cases challenging the adoption or submission of a proposed constitutional amendment to the electors. No such case challenging the ballot language * * * shall be filed later than sixty-four days before the election.”
Relators filed this action challenging the ballot language of the proposed constitutional amendment on September 3, sixty-three days before the November 5 election. Since relators filed this action later than sixty-four days before the election, their action is barred by Section 1, Article XVI of the Ohio Constitution. State ex rel. Cramer v. Brown (1983), 7 Ohio St.3d 5, 6, 7 OBR 317, 317-318, 454 N.E.2d 1321, 1322; State ex rel. Cappelletti v. Celebrezze (1980), 64 Ohio St.2d 1, 3, 18 O.O.3d 38, 38-39, 411 N.E.2d 193, 194. Further, the fact that the sixty-fourth day before the election fell on Labor Day does not modify this result because the Ohio Constitution does not contain a provision similar to R.C. 1.14, which applies to statutory time requirements. See State ex rel. Huebner v. W. Jefferson Village Council (1995), 75 Ohio St.3d 381, 383-384, 662 N.E.2d 339, 342 (reaffirming principle that subordinate authority must always yield to contrary paramount authority, i.e., the Ohio Constitution).
Based on the foregoing, relators failed to properly invoke the jurisdiction of the court under Section 1, Article XVI of the Ohio Constitution. We grant respondents’ motion and dismiss the cause.

Cause dismissed.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Douglas and Stratton, JJ., dissent.